Title: From Thomas Jefferson to Katherine Duane Morgan, 26 January 1822
From: Jefferson, Thomas
To: Morgan, Katherine Duane

Monticello
Jan. 26. 22.I have duly recieved, dear Madam, your favor of the 10th with the eloquent Circular and Address to your patriotic and fair companions in good works. I well recollect our acquaintance with yourself personally in Washington, valued for your own merit as well as for that of your esteemed father. your connextion too with the family of the late Colo Morgan is an additional title to my grateful recollections. he first gave us notice of the mad project of that day, which if suffered to proceed, might have brought afflicting consequences on persons whose subsequent lives have proved their integrity and loyalty to their country.The effort which is the subject of your letter is truly laudable and, if generally followed as an example, or practised as a duty, will change very advantageously the condition of our fellow citizens, & do just honor to those who shall have taken the lead in it. no one has been more sensible than myself of the advantage of placing the consumer by the side of the producer, nor more disposed to promote it by example. but these are among the matters which I must now leave to others. time, which wears all things, does not spare the energies either of body or mind of a presque Octogenaire. while I could, I did what I could, and now acquiesce chearfully in the law of nature which, by unfitting us for action, warns us to retire and leave to the generation of the day the direction of it’s own affairs. the prayers of an old man are the only contributions left in his power. mine are offered sincerely for the success of your patriotic efforts, and particularly for your own individual happiness & prosperity.Th: Jefferson